Name: Commission Regulation (EEC) No 334/91 of 12 February 1991 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 39/ 1513 . 2 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 334/91 of 12 February 1991 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal Whereas the Management Committee for Milk and Milk Products failed to deliver an opinion within the period specified by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (! ), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (J), as last amended by Regulation (EEC) No 3881 /90 (4), lays down quarterly indicative ceilings for exports of milk products to Spain ; whereas, in the light of experience, provision should be made for the possibility of adding to the quantity for one quarter the quantity outstanding for the preceding quarter in respect of each product or, in the case of cheese, each category ; HAS ADOPTED THIS REGULATION : Article 1 The following is added to the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 606/86 : 'If, in the course of one calendar year, the total quan ­ tity in respect of which applications have been lodged during one quarter is less than the ceiling laid down for that quarter, the quantity outstanding may be added to the ceiling for the following quarter.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10 . 1988 , p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28 . {") OJ No L 367, 29 . 12. 1990, p . 124.